                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

MARKEL LATRAE BASS,

      Petitioner,

v.                                          CASE NO. 5:19cv141-MCR/CAS

MARK S. INCH, Secretary,
Florida Department of Corrections,

      Respondent.
                                     /

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 10. The parties have been furnished a copy of

the Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). After reviewing any timely filed

objections, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 10, is adopted and

incorporated by reference in this Order.

      2. The amended § 2254 petition for writ of habeas corpus, ECF No. 6 at 4-

25, is DISMISSED.
     3. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

     DONE AND ORDERED this 3rd day of February 2020.




                                      s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
